NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                          JUN 12 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

ANDRE PAUL PROVOST, Jr.,                          No. 19-70685

                 Petitioner-Appellant,            Tax Ct. No. 23943-18

  v.
                                                  MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                 Respondent-Appellee.

                            Appeal from a Decision of the
                              United States Tax Court

                               Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

       Andrew Paul Provost, Jr., appeals pro se from the Tax Court’s order

dismissing for lack of jurisdiction his petition regarding his tax liabilities for the

2005 tax year. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de

novo the Tax Court’s dismissal for lack of jurisdiction. Gorospe v. Comm’r, 451


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Provost’s request for oral
argument, set forth in his opening brief, is denied.
F.3d 966, 968 (9th Cir. 2006). We affirm.

      The Tax Court properly concluded that it lacked jurisdiction over Provost’s

petition because the Internal Revenue Service’s Notice CP504 that formed the

basis for Provost’s petition was not a notice of deficiency or a notice of

determination. See 26 U.S.C. § 6212 (notice of deficiency); 26 U.S.C. § 6330

(notice of determination); Gorospe, 451 F.3d at 968 (the Tax Court is a court of

limited jurisdiction, and its subject matter is defined by Title 26 of the United

States Code).

      We reject as without merit Provost’s contention that the CP504 notice was

illegitimate.

      AFFIRMED.




                                           2                                    19-70685